ANDRES R. SOSA v. COMMISSIONER
               OF CORRECTION ET AL.
                      (AC 38585)
                      Sheldon, Mullins and Sullivan, Js.

                                   Syllabus

The self-represented, incarcerated plaintiff brought this action against the
    defendants, employees of the Department of Correction, including the
    Commissioner of Correction, claiming that the defendants wrongly
    revoked his visitation privileges in violation of his constitutional rights.
    The trial court granted the defendants’ motion to dismiss as to all claims
    for monetary damages as to all of the defendants in their official and
    individual capacities on the basis of sovereign immunity, and it dismissed
    all of the plaintiff’s claims for injunctive and declaratory relief against
    the defendants in their individual capacities due to insufficient service
    of process. The court denied the motion to dismiss the plaintiff’s claims
    for prospective declaratory and injunctive relief against the defendants
    in their official capacities. From the judgment of dismissal, the plaintiff
    appealed to this court. Held:
1. Because the trial court denied the defendants’ motion to dismiss the
    plaintiff’s claims for declaratory and injunctive relief against the defen-
    dants in their official capacities, those claims remained pending, and,
    therefore, the court did not render a final judgment disposing of all
    causes of action against the defendants in their official capacities;
    accordingly, because there was no final judgment as to all of the plain-
    tiff’s claims against the defendants in their official capacities, this court
    lacked jurisdiction over the plaintiff’s appeal from the dismissal of his
    claims for monetary damages against the defendants in their official
    capacities.
2. The plaintiff could not prevail on his claim that the trial court improperly
    dismissed his claims for monetary, declaratory and injunctive relief
    against the defendants in their individual capacities, which was based
    on his claim that the court improperly dismissed those claims for insuffi-
    cient service of process and determined that those claims were barred
    by qualified immunity; the plaintiff’s challenge to the court’s qualified
    immunity determination was inadequately briefed and, thus, was not
    reviewable, and where, as here, the defendants were served at the Office
    of the Attorney General, not at their usual places of abode, they were
    properly served in their official capacities only and, therefore, the trial
    court properly dismissed all of the plaintiff’s claims against the defen-
    dants in their individual capacities for lack of personal jurisdiction.
            Argued May 30—officially released August 29, 2017

                             Procedural History

   Action, inter alia, to recover damages for the alleged
deprivation of the plaintiff’s federal constitutional
rights, and for other relief, brought to the Superior Court
in the judicial district of New Britain, where the court,
Gleeson, J., granted in part the defendants’ motion to
dismiss, from which the plaintiff appealed to this court.
Appeal dismissed in part; affirmed.
  Andres R. Sosa, self-represented, the appellant
(plaintiff).
  Robert S. Dearington, assistant attorney general, with
whom, on the brief, was George Jepsen, attorney gen-
eral, for the appellees (defendants).
                          Opinion

   PER CURIAM. The self-represented, incarcerated
plaintiff, Andres R. Sosa, brought this action for mone-
tary damages and declaratory and injunctive relief, pur-
suant to 42 U.S.C. § 1983, against employees of the
Department of Correction, including Commissioner of
Correction Scott Semple, Warden Carol Chapdelaine,
and District Administrator Angel Quiros, individually
and in their official capacities. The plaintiff claimed
that the defendants wrongly revoked his visitation privi-
leges in violation of his rights under the first and four-
teenth amendments to the United States constitution.
The trial court granted in part and denied in part a
motion to dismiss filed by the defendants. The court
granted the motion to dismiss as to all claims for mone-
tary damages as to all of the defendants in their official
and individual capacities. The court also granted the
motion to dismiss the plaintiff’s claims for injunctive
and declaratory relief against the defendants in their
individual capacities, but denied the motion to dismiss
his claims for prospective declarative and injunctive
relief against the defendants in their official capacities.
The plaintiff appeals from the judgment of dismissal of
all of his claims against the defendants in their individ-
ual capacities and his claim for monetary damages in
their official capacities. Because there is no final judg-
ment as to the plaintiff’s claims against the defendants
in their official capacities, we dismiss the plaintiff’s
appeal from the judgment of the trial court dismissing
his claim for monetary damages against the defendants
in their official capacities. We affirm the judgment of
the trial court dismissing all of the claims against the
defendants in their individual capacities.
   The trial court set forth the following relevant proce-
dural history. ‘‘The action primarily concerns the consti-
tutionality of a portion of Department of Correction
administrative directive § 10.6 prohibiting prisoners
from receiving contact visits for a two year period for
each individual class A or B disciplinary report.
   ‘‘On December 5, 2014, the plaintiff filed a complaint,
dated November 18, 2014, against the defendants. The
plaintiff alleges that, on August 9, 2014, he was given
a class A disciplinary report for masturbating inside his
own cell. The plaintiff alleges that he was issued several
sanctions, including an automatic two year loss of con-
tact visits, pursuant to administrative directive § 10.6.
The plaintiff claims that the two year restriction on
contact visits is not a permissible penalty under admin-
istrative directive § 9.5.
  ‘‘The plaintiff further alleges that during his seventeen
years of incarceration, he has been deprived of physical
contact with family and friends for a period of twelve
or more years, and was not provided with a due process
hearing in which to appeal the denial of his contact
visits. The plaintiff claims that this fact show[s] that
the defendants have created an unconstitutional ‘cus-
tom policy.’
  ‘‘The plaintiff alleges that the only notice provided
by the defendants was in 2001, and the notice stated
that the plaintiff will be deprived of contact visits for
(1) intoxication, (2) assault, (3) refusal to give urine
specimen, (4) visiting room misconduct, and (5) contra-
band. The plaintiff states that the only listed violation
that he is actually guilty of was fighting in 2001.
   ‘‘On March 12, 2015, the defendants filed a motion
to dismiss the entire action. On April 22, 2015, the plain-
tiff filed an objection to the motion. The matter was
heard at short calendar on June 22, 2015.’’ (Foot-
notes omitted.)
   By way of memorandum of decision filed on October
8, 2015, the trial court granted in part and denied in
part the defendants’ motion to dismiss. The court
granted the motion to dismiss as to all claims for mone-
tary damages as to all of the defendants in their official
capacities on the basis of sovereign immunity. The court
granted the defendants’ motion to dismiss the plaintiff’s
claims against the defendants in their individual capaci-
ties on the basis of qualified immunity because none
of the plaintiff’s claims invoked a protected liberty inter-
est in contact visitation, which has been held to be
a privilege rather than an entitlement. The court also
determined that the plaintiff had not properly served his
action upon the defendants in their individual capacities
and thus that it lacked personal jurisdiction over all of
his claims against the defendants in their individual
capacities. Accordingly, the court dismissed all of the
plaintiff’s individual capacity claims on the basis of
insufficiency of service of process. This appeal
followed.
   ‘‘A motion to dismiss . . . properly attacks the juris-
diction of the court . . . . A motion to dismiss tests,
inter alia, whether, on the face of the record, the court
is without jurisdiction. . . . [O]ur review of the trial
court’s ultimate legal conclusion and resulting [decision
to grant] . . . the motion to dismiss will be de novo.’’
(Citation omitted; internal quotation marks omitted.)
State v. Courchesne, 296 Conn. 622, 668, 998 A.2d 1
(2010).
   The plaintiff first challenges the trial court’s judgment
dismissing its claims against the defendants for mone-
tary damages on the basis of sovereign immunity. In
ruling on the motion to dismiss, the trial court denied
the motion as to the plaintiff’s claims for declaratory
and injunctive relief, granting the motion only as to
monetary damages. The statutory right to appeal is lim-
ited to appeals by parties aggrieved by final judgments.
General Statutes § 52-263; State v. Curcio, 191 Conn.
27, 30, 463 A.2d 566 (1983).1 Practice Book § 61-3 pro-
vides in relevant part that a judgment that does not
fully dispose of a complaint is a final judgment only if
it ‘‘disposes of all causes of action in [the] complaint
. . . brought by or against a particular party or parties.
. . .’’ Because the court denied the motion to dismiss
the plaintiff’s claims for declaratory and injunctive
relief, those claims remain pending, and thus the court
did not render a final judgment disposing of all causes
of action brought against the defendants in their official
capacities. Because there is no final judgment as to all
of the plaintiff’s claims against the defendants in their
official capacities, this court lacks jurisdiction over the
plaintiff’s appeal from the judgment of dismissal of his
claim for monetary damages.
   The plaintiff also claims that the trial court erred in
dismissing his claims for monetary, declaratory and
injunctive relief against the defendants in their individ-
ual capacities. The plaintiff first challenges the court’s
determination that his claims against the defendants
in their individual capacities were barred by qualified
immunity. The court based its qualified immunity deter-
mination on the ground that the plaintiff had no consti-
tutional liberty interest in visitation. Purporting to
challenge that determination, the plaintiff argued: ‘‘The
[defendants’] conduct did violate clearly . . . constitu-
tional rights in which a reasonable person would have
know[n], making the defendants not entitle[d] to quali-
fied immunity.’’ Other than an additional bald statement
that his ‘‘interest in having contact visits is among the
interest[s] protected by the fourteenth amendment’s
due process clause,’’ the plaintiff provides no additional
factual or legal analysis in support of his challenge to
the trial court’s thorough and amply supported ruling.
We conclude that the plaintiff’s challenge to the court’s
qualified immunity determination is inadequately
briefed, and thus we decline to address it. See State v.
Buhl, 321 Conn. 688, 724, 138 A.3d 868 (2016).
   Finally, the plaintiff challenges the trial court’s find-
ing of insufficiency of service of process on the defen-
dants in their individual capacities, and its resulting
judgment dismissing his claims against the defendants
in their individual capacities. ‘‘[T]he Superior Court
. . . may exercise jurisdiction over a person only if
that person has been properly served with process, has
consented to the jurisdiction of the court or has waived
any objection to the court’s exercise of personal juris-
diction. . . . [S]ervice of process on a party in accor-
dance with the statutory requirements is a prerequisite
to a court’s exercise of [personal] jurisdiction over that
party.’’ (Citation omitted; internal quotation marks
omitted.) Matthews v. SBA, Inc., 149 Conn. App. 513,
529–30, 89 A.3d 938, cert. denied, 312 Conn. 917, 94
A.3d 642 (2014). Pursuant to General Statutes § 52-57
(a),2 a defendant in any civil action must be served in
hand or at his usual place of abode. This requirement
includes civil suits brought against state defendants
who are sued in their individual capacities. See Edel-
man v. Page, 123 Conn. App. 233, 243, 1 A.3d 1188, cert.
denied, 299 Conn. 908, 10 A.3d 525 (2010).
  Thus, a plaintiff who serves a state defendant pursu-
ant to General Statutes § 52-64 (a)3 by leaving a copy
of the process at the Office of the Attorney General has
properly served the defendant only in his or her official
capacity and has failed to properly serve the defendant
in his or her individual capacity. See id.
   Here, the defendants were served at the Office of the
Attorney General, not at their usual places of abode,
and they thus were properly served in their official
capacities, not in their individual capacities. Accord-
ingly, we conclude that the court properly dismissed
all of the plaintiff’s claims against the defendants in their
individual capacities for lack of personal jurisdiction.
  The appeal from the judgment of dismissal of the
plaintiff’s claim against the defendants in their official
capacities is dismissed. The judgment is affirmed in all
other respects.
  1
     Prior to oral argument before this court, we ordered the parties ‘‘to be
prepared to address at oral argument whether the portion of the appeal that
challenges the dismissal of the claim for money damages asserted against
the defendants in their official capacities should not be dismissed for lack
of a final judgment because the court did not dispose of all causes of action
asserted against the defendants in their official capacities.’’
   2
     General Statutes § 52-57 (a) provides: ‘‘Except as otherwise provided,
process in any civil action shall be served by leaving a true and attested
copy of it, including the declaration or complaint, with the defendant, or
at his usual place of abode, in this state.’’
   3
     General Statutes § 52-64 (a) provides: ‘‘Service of civil process in any
civil action or proceeding maintainable against or in any appeal authorized
from the actions of, or service of any foreign attachment or garnishment
authorized against, the state or against any institution, board, commission,
department or administrative tribunal thereof, or against any officer, servant,
agent or employee of the state or of any such institution, board, commission,
department or administrative tribunal, as the case may be, may be made
by a proper officer (1) leaving a true and attested copy of the process,
including the declaration or complaint, with the Attorney General at the
office of the Attorney General in Hartford, or (2) sending a true and attested
copy of the process, including the summons and complaint, by certified
mail, return receipt requested, to the Attorney General at the office of the
Attorney General in Hartford.’’